Exhibit 10.1

 

AMENDMENT NO. 5 TO THE LEASE

 

This AMENDMENT NO. 5 TO THE LEASE (this “Amendment No. 5”) dated May 30, 2013
for reference purposes only, is made by and between PPC Goddard Investment, LLC,
a California limited liability company (“Lessor”) successor in interest from GFE
Goddard Investment, LLC  successor in interest through a Grant Deed from Edison
Spectrum Partners, LLC recorded April 24, 2009 and CombiMatrix Molecular
Diagnostics, Inc., a California corporation (“Lessee”).  This Amendment No. 5
amends and modifies the terms and conditions of that certain Standard
Industrial/Commercial Multi-Tenant Lease—Net dated June 26, 2006, as amended by
that certain Amendment No.1 to Lease dated July 7, 2007, Amendment No. 2 to
Lease dated March 11, 2009, Amendment No. 3 to the Lease dated January 11, 2010
and Amendment No. 4 dated October 2, 2012, (as amended, the “Lease”), each of
which are by and between Lessor and Lessee.  Capitalized terms that are not
otherwise defined in this Amendment No. 5 have the meanings ascribed to such
terms as provided in the Lease.

 

RECITALS

 

(I)                                   Lessor and Lessee previously entered into
the Lease, which sets forth the terms and conditions relating to Lessee’s
occupancy of certain space located at 300 Goddard Way, Suite 100 and
150, Irvine, California and certain space located at 310 Goddard Way, Suite 100
and 150, Irvine, California (the “Premises”).

 

(II)                              Lessor and Lessee now desire to amend the
Lease to (a) adjust the Base Rent payable for the Premises, and (b) set forth
certain other matters of agreement between Lessor and Lessee.

 

AGREEMENT

 

For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Lessor and Lessee hereby agree as follows:

 

1.                                      Premises/Lease Term.  Lessee is
extending the Lease Term for the Premises for one (1) year, and such term
commences on February 1, 2014 and terminates on January 31, 2015 (the “Extended
Term”), unless sooner terminated or extended in accordance with the terms of the
Lease.

 

2.                                      Base Rent.  The Base Rent for the
Premises, on a net basis for all suites, shall be as follows:

 

Months

 

Rent/RSF/Month

 

February 1, 2014 to January 31, 2015

 

$

1.10

 

 

--------------------------------------------------------------------------------


 

3.                                      Operating Expenses:  Lessee shall
continue to pay Lessee’s Share of Operating Expenses and Real Estate Taxes in
accordance with the terms of the Lease.  The current Operating Expenses are
estimated at $0.85 per RSF for the calendar year of 2013.

 

4.                                      Tenant Improvements.  Lessee shall
accept the Premises in its current “as is” condition.

 

5.                                      Audit Rights:  Lessee, at Lessee’s
expense, may audit Lessor’s books and records (but not more than once in any
Lease Year) and any dispute involving Lessor’s accounting of Operating Expenses
and Real Estate Taxes shall be resolved using Generally Accepted Accounting
Principles (GAAP).  Lessee shall give Lessor not less than thirty (30) days
prior written notice of its intention to conduct such audit and shall be
conducted during normal business hours in Lessor’s management office.  If
Lessee’s audit of the Operating Expenses indicates that Lessee was overcharged
therefor, Lessor shall promptly repay all such overpayment to Lessee and adjust
Lessee’s estimated payments of Operating Expenses if necessary.  The audit shall
be at the expense of Lessee unless the size of the error is three percent (3%)
or more, in which case, the Lessor shall pay the reasonable costs associated
with such audit.  Lessee agrees it shall not compensate its auditors, when
exercising this audit right, on a contingent fee basis.

 

6.                                      Restoration:  Lessee shall not be
required to remove or modify any of the improvements in the Premises existing on
the date this Amendment No. 5 was fully executed.  In addition, Lessee shall not
be required to remove any modifications to the Premises approved by Lessor as
part of this Amendment No. 5.

 

7.                                      Real Estate Taxes:  Lessee shall be
exempt from any increases in Real Estate Taxes which the Project, of which the
Building is a part, or the Building of which the Premises are a part may incur
as a result of a sale, refinance, change or ownership or any other “triggering”
event during the Extended Term.  In addition, Lessor shall use its best
reasonable efforts to appeal the property tax assessment with the Orange County
Tax Assessor, and all amounts recovered pursuant to that appeal shall pass
through to Lessee  This Section 7 survives the expiration or earlier termination
of the Lease.

 

8.                                      Right to Renew the Lease:  Lessee shall
retain its rights under Section 6 of Amendment No. 3.

 

9.                                      Real Estate Commission:  CBRE, Inc.
(Lessee’s broker) shall be paid a five percent (5%) real estate commission on
the total Lease consideration for the Extended Term per the terms and conditions
of Lessor’s Commission Agreement with CBRE, Inc.  Lessor and Lessee warrant and
represent that they have dealt with no real estate broker in connection with
this Amendment No. 5 other than the CBRE, Inc., and that no other broker is
entitled to any commission on account of this Amendment No. 5.  The party who
breaches this warranty shall defend, hold harmless and indemnify the other from
any loss, damage or expense, including reasonable attorneys’ fees, arising from
the breach.

 

2

--------------------------------------------------------------------------------


 

10.                               Miscellaneous:  The Lease, as amended by this
Amendment No. 5, remains in full force and effect.  This Amendment No. 5 is
binding on the parties’ successors and assigns.  This Amendment No. 5 may be
executed in any number of counterparts, all of which are considered one and the
same Amendment No. 5 notwithstanding that all parties hereto have not signed the
same counterpart.  Signatures of this Amendment No. 5 which are transmitted by
either or both electronic or telephonic means (including, without limitation,
facsimile and email) are valid for all purposes.  Any party shall, however,
deliver an original signature of this Amendment No. 5 to the other party upon
request.  If any provision of the Lease, as amended by this Amendment No. 5, is
held by the final judgment of any court of competent jurisdiction to be illegal,
invalid or unenforceable, the validity of the remaining portions or provisions
must not be impaired or affected, and the rights and obligations of the parties
must be construed and enforced as if the Lease, as amended by this Amendment
No. 5, did not contain that certain part, term or provision held to be illegal,
invalid or unenforceable.  The Lease, as amended by this Amendment No. 5,
constitutes the entire agreement between Lessor and Lessee with respect to the
Premises and may be amended or altered only by written agreement executed by
both parties, and supersedes all prior agreements, whether written or oral,
between the parties.  The Lease, as amended by this Amendment No. 5, and the
rights and obligations of the parties hereto, must be construed and enforced in
accordance with the laws of the state of California.

 

3

--------------------------------------------------------------------------------


 

EXECUTION

 

IN WITNESS WHEREOF, Lessor and Lessee have executed this Amendment No. 5
effective as of the last date written below.

 

LESSOR: PPC Goddard Investment, LLC

LESSEE:

CombiMatrix Molecular

 

 

Diagnostics, Inc.

 

 

 

Signature:

/s/ SEAN CAO

 

Signature:

/s/ MARK MCDONOUGH

 

 

 

 

 

Printed

 

 

Printed

 

Name:

Sean Cao

 

Name:

Mark McDonough

 

 

 

 

 

Title

Manager

 

Title

President & CEO

 

 

 

 

 

Date:

7/16/13

 

Date:

7/12/13

 

 

 

 

 

Location:

Irvine, CA

 

Location:

Irvine, CA

 

 

 

 

 

 

 

Signature:

/s/ SCOTT BURELL

 

 

 

 

 

 

Printed

 

 

 

Name:

Scott Burell

 

 

 

 

 

 

Title

Secretary

 

 

 

 

 

 

Date:

7/12/13

 

 

 

 

 

 

Location:

Irvine, CA

 

4

--------------------------------------------------------------------------------